



SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is dated as of January 11, 2017, and is entered into by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), HORIZON GLOBAL AMERICAS
INC., a Delaware corporation (“Horizon Americas”) (f/k/a Cequent Performance
Products, Inc., a Delaware corporation and successor by merger with Cequent
Consumer Products, Inc., an Ohio corporation), CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641 (“Cequent UK”),
CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Horizon Americas and Cequent UK, collectively, “Borrowers”), the other Persons
party to this Amendment as Obligors, the financial institutions party to this
Amendment as Lenders, and BANK OF AMERICA, N.A., a national banking association,
in its capacity as agent for itself and the other Secured Parties (“Agent”).
WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);
WHEREAS, Parent Borrower, the other Obligors party thereto and Agent entered
into that certain ABL Guarantee and Collateral Agreement dated as of June 30,
2015 in order to secure the Obligations;    
    
WHEREAS, certain Borrowers, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. DE R.L. DE C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. DE
R.L. DE C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and


WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
the Lenders agree to enter into certain amendments to the Loan Agreement
described below.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.





--------------------------------------------------------------------------------

 


ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
On the Amendment Effective Date, the Loan Agreement is hereby amended as
follows:
2.01.    Equity Interests. The definition of “Equity Interests” in Section 1.1
of the Loan Agreement is hereby amended by adding the following clause
immediately before the period at the end thereof :
“, but excluding any debt securities convertible into or referencing any of the
foregoing”
2.02.    Hedging Agreement. The definition of “Hedging Agreement” in Section 1.1
of the Loan Agreement is hereby amended by (x) adding “(i)” immediately before
the phrase “interest rate protection agreement” and (y) adding the following
clause immediately before the period at the end thereof:
“, (ii) Permitted Bond Hedge Transactions and (iii) Permitted Warrant
Transactions”
2.03.    Material Debt. The definition of “Material Debt” in Section 1.1 of the
Loan Agreement is hereby amended by adding the following sentence at the end
thereof:
“For the avoidance of doubt, the term “Material Debt” shall not include any
obligations under any Permitted Warrant Transaction.”
2.04.    Synthetic Purchase Agreement. The definition of “Synthetic Purchase
Agreement” in Section 1.1 of the Loan Agreement is hereby amended by adding the
following sentence at the end thereof:
“For the avoidance of doubt, the term “Synthetic Purchase Agreement” shall not
include any agreement, indenture or other document governing any Permitted Bond
Hedge Transaction, Permitted Convertible Indebtedness or Permitted Warrant
Transaction.”
2.05.    New Definitions. The following new definitions are hereby added to
Section 1.1 of the Loan Agreement in appropriate alphabetical order to read in
their entirety as follows:
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior Full Payment of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provide for the
scheduled payments of dividends in cash, or (d) are or become convertible into
or exchangeable for  Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date with respect to the Obligations.


“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Parent
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Parent Borrower so long as any
such securities do not constitute Disqualified Equity Interests of an Obligor)
purchased by the


2





--------------------------------------------------------------------------------

 


Parent Borrower in connection with the issuance of any Permitted Convertible
Indebtedness; provided, that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Parent Borrower from the sale of
any related Permitted Warrant Transaction, does not exceed the net proceeds
received by the Parent Borrower from the sale of such Permitted Convertible
Indebtedness issued in connection with such Permitted Bond Hedge Transaction.


“Permitted Convertible Indebtedness” means senior, unsecured Debt of the Parent
Borrower that (i) has no scheduled principal amortization prior to maturity,
(ii) has a scheduled maturity date not earlier than 91 days following the Latest
Maturity Date then in effect with respect to the Obligations and (iii) is
convertible into shares of common stock of the Parent Borrower (or other
securities or property following a merger event or other change of the common
stock of the Parent Borrower so long as any such securities do not constitute
Disqualified Equity Interests of an Obligor) (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common stock or such other securities).


“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Parent Borrower’s common stock (or other securities or property following a
merger event or other change of the common stock of the Parent Borrower so long
as any such securities do not constitute Disqualified Equity Interests of an
Obligor) and/or cash (in an amount determined by reference to the price of such
common stock) sold by the Parent Borrower substantially concurrently with any
purchase by the Parent Borrower of a Permitted Bond Hedge Transaction.


“Qualified Equity Interests” means and refers to any Equity Interests issued by
an Obligor that are not Disqualified Equity Interests.


2.06.    Debt. Section 10.2.1(a) of the Loan Agreement is hereby amended by:
(a)    Amending and restating in its entirety clause (xiii) thereof to read as
follows:
“(xiii) secured Debt in an aggregate amount not exceeding $50,000,000 at any
time outstanding, in each case in respect of Debt of Foreign Subsidiaries
(exclusive of any Debt of Foreign Subsidiaries arising under the Loan
Documents);”
(b)    Amending and restating in its entirety clause (xix) thereof to read as
follows:
“(xix) obligations of the Parent Borrower or any Subsidiary Obligor under
Hedging Agreements permitted under Section 10.2.7 with respect to (A) any
Permitted Bond Hedge Transaction, (B) any Permitted Warrant Transaction and/or
interest rates, foreign currency exchange rates or commodity prices, in each
case not entered into for speculative purposes; provided that if such Hedging
Agreements relate to interest rates, (i) such Hedging Agreements relate to
payment obligations on Debt otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Hedging Agreements at
the time incurred does not exceed the principal amount of the Debt to which such
Hedging Agreements relate;”
(c)    Deleting the “and” at the end of clause (xxi) thereof, deleting the
period at the end of clause (xxii) thereof and substituting in lieu thereof “;
and” and adding the following as a new clause (xxiii) thereof:


3





--------------------------------------------------------------------------------

 


“(xxiii)    any Permitted Convertible Indebtedness and replacements or
refinancings thereof in an aggregate principal amount not to exceed $125 million
at the time of issuance; provided that at the time of and immediately after the
issuance of such Debt, the Required Conditions are met.”
2.07.    Hedging Agreements. Section 10.2.7 of the Loan Agreement is hereby
amended by adding “(a)” immediately before the second instance of the phrase
“Hedging Agreements” and adding the following clause immediately before the
period at the end thereof:
“, (b) any Permitted Bond Hedge Transaction and (c) any Permitted Warrant
Transaction”
2.08.    Restricted Payments – Equity Interests. Section 10.2.8(a) of the Loan
Agreement is hereby amended by deleting the “and” at the end of clause (iv)
thereof, deleting the period at the end of clause (v) thereof and substituting
in lieu thereof “;” and adding the following as new clauses (vi), (vii) and
(viii) thereto:
“(vi)    the Parent Borrower may make any Restricted Payments in respect of
Permitted Convertible Indebtedness permitted under Section 10.2.8(b);


(vii)    the Parent Borrower may pay the premium in respect of, and otherwise
perform its obligations under, any Permitted Bond Hedge Transaction; and


(viii)    the Parent Borrower may make any Restricted Payments and/or payments
or deliveries required by the terms of, and otherwise perform its obligations
under, any Permitted Warrant Transaction (including, without limitation, making
payments and/or deliveries due upon exercise and settlement or termination
thereof).”


2.09.    Restricted Payments – Debt. Section 10.2.8(b) of the Loan Agreement is
hereby amended by (x) deleting the “and” at the end of clause (vi) thereof, (y)
deleting the period at the end of clause (vii) thereof and substituting in lieu
thereof “;” and (z) adding the following as new clauses (viii), (ix) and (x):
“(viii)    the Parent Borrower may make any deliveries in shares of common stock
(or other securities or property following a merger event or other change of the
common stock of the Parent Borrower so long as any such securities do not
constitute Disqualified Equity Interests of an Obligor) in connection with any
conversion of any Permitted Convertible Indebtedness;


(ix) the Parent Borrower may make any cash payments in lieu of issuing
fractional shares in connection with a conversion (including pursuant to any put
transaction), exchange, refinancing or extension of any Permitted Convertible
Indebtedness; and


(x)    the Parent Borrower may purchase any Permitted Bond Hedge Transaction and
perform its obligations thereunder.”
    
2.10.    10.2.11 Amendment of Material Documents. Section 10.2.11 of the Loan
Agreement is hereby amended by deleting the “or” at the end of clause (a)
thereof and substituting in lieu thereof “,” and adding the following new clause
(c) immediately prior to the period appearing at the end of clause (b) thereto:
“or (c) the documents evidencing any Permitted Convertible Indebtedness to the
extent such amendment, restatement, modification or waiver (i) results in a
maturity date earlier than 91 days following the Latest Maturity Date then in
effect with respect to the Obligations or (ii) adds any


4





--------------------------------------------------------------------------------

 


required principal amortization or any mandatory prepayment or repurchase
provision or changes any mandatory prepayment or repurchase provision in a
manner that would increase the amount of any mandatory prepayment or repurchase
obligation in respect of any Permitted Convertible Indebtedness”


2.11.    Events of Default. Clause (g) of Section 11.1 of the Loan Agreement is
hereby amended by adding the following clause at the end thereof:
“provided further that this clause (g) shall not apply to any Permitted
Convertible Indebtedness or any Permitted Warrant Transaction to the extent such
event or condition occurs as a result of (x) the satisfaction of a conversion
contingency, (y) the exercise by a holder of Permitted Convertible Indebtedness
of a conversion right resulting from the satisfaction of a conversion
contingency or (z) a required repurchase in respect of any Permitted Warrant
Transaction;”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof and at each time that the following representations and
warranties are made or deemed to be made thereafter, as follows:
3.01.    Authority. The execution, delivery and performance by such Obligor of
each Loan Document described in Section 5 hereof (and, with respect to the
Parent Borrower, the Term Loan Agreement Amendment (as defined below)), and the
transactions contemplated hereby or thereby, have been duly authorized by all
necessary action, and this Amendment is a legal, valid and binding obligation of
such Obligor enforceable against such Obligor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
3.02.    Representations and Warranties. Each representation and warranty of
such Obligor in the Loan Documents is true and correct as of the date hereof,
after giving effect to this Amendment (except for representations and warranties
that expressly relate to an earlier date).
3.03.    Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 5 hereof
(and, with respect to the Parent Borrower, the Term Loan Agreement Amendment (as
defined below)), and the consummation of the transactions contemplated hereby or
thereby, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Applicable Law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any Subsidiary of any Obligor
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, or give rise to a
right thereunder to require any payment to be made by any Obligor or any
Subsidiary of any Obligor, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect, (d) will not result in the creation or imposition of any Lien on
any asset of any Obligor or


5





--------------------------------------------------------------------------------

 


any Subsidiary of any Obligor, except Liens created under the Loan Documents and
Liens permitted by Section 10.2.2 of the Loan Agreement, as amended by this
Amendment, and (e) do not require any acknowledgement, agreement or consent
under any indenture, agreement or other instrument binding upon any Obligor or
any Subsidiary of any Obligor or their assets, except for such acknowledgements,
agreements and consents as have been obtained or made and are in full force and
effect, and such acknowledgements, agreements or consents the failure of which
to obtain could not reasonably be expected to result in a Material Adverse
Effect.
3.04.    Solvency. Immediately after the consummation of the transactions
contemplated by this Amendment and the Term Loan Agreement Amendment to take
place on the date of this Amendment (a) the fair value of the assets of each
Obligor, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Obligor will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Obligor will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or fall due and (d) the Obligors, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Amendment Effective Date.
3.05.    No Defaults. No Default or Event of Default has occurred and is
continuing.
ARTICLE IV
CERTIFICATIONS
The Obligors hereby certify to Agent and Lenders that (a) the Term Loan
Agreement Amendment is not prohibited by Section 10.2.11 of the Loan Agreement
and (b) neither the execution or performance of this Amendment nor the
incurrence of any Obligations by Obligors pursuant to the Loan Documents
violates the Term Loan Documents.
ARTICLE V
CONDITIONS PRECEDENT AND FURTHER ACTIONS
5.01.    Conditions Precedent. This Amendment shall be deemed effective as of
the date first set forth above when each of the following conditions precedent
have been satisfied in form and substance satisfactory to the Agent and its
counsel (such date, the “Amendment Effective Date”):
(a)    The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;
(b)    The Agent shall have received executed copies of that certain Second
Amendment to Credit Agreement, dated on or about the date hereof, by and among
Parent Borrower, the Term Loan Lenders party thereto, and the Term Loan Agent
(the “Term Loan Agreement Amendment”)), which shall be in full force and effect,
and all conditions precedent set forth in Section 3 of the Term Loan Agreement
Amendment shall have been met or waived by the Term Loan Agent and/or the Term
Loan Lenders in accordance with the terms of the Term Loan Documents; and


6





--------------------------------------------------------------------------------

 


(c)    The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
in connection with this Amendment.
5.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.
ARTICLE VI
REAFFIRMATION
Each Obligor hereby (i) acknowledges and consents to this Amendment; (ii)
reaffirms its obligations under the Guaranties, the Security Documents and the
other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to the
Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.
ARTICLE VII
MISCELLANEOUS
7.01.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.
7.02.    Further Assurances. Each Obligor party hereto hereby agrees from time
to time, as and when requested by the Agent or any Lender, to execute and
deliver or cause to be executed and delivered all such documents, instruments
and agreements and to take or cause to be taken such further or other action as
the Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.
7.03.    Loan Document. This Amendment shall be deemed to be a “Loan Document”
for all purposes under the Loan Agreement.
7.04.    Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY
LOAN DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.
7.05.    Consent to Forum.
(a)    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE


7





--------------------------------------------------------------------------------

 


UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL JUDGMENT
IN ANY PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW.
(b)    Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Amendment shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.
(c)    Each Mexican Domiciled Obligor waives any right to any jurisdiction
(other than as provided under Section 7.04 above and this Section 7.05) to which
they may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.
7.06.    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
7.07.    Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
7.08.    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective on the Amendment Effective Date. Delivery of a signature page of this
Amendment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such agreement.
7.09.    Costs and Expenses. The Borrowers agree to reimburse Agent for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.
7.10.    Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement specifically identified in this
Amendment. Except as expressly amended herein, the Loan Agreement and the


8





--------------------------------------------------------------------------------

 


other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended hereby.
7.11.    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.




Balance of Page Intentionally Left Blank


Signature Pages Follow




9





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.
OBLIGORS:
   
HORIZON GLOBAL CORPORATION,
a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent


By: /s/ David G. Rice
Name: David G. Rice
Title: Chief Financial Officer


HORIZON GLOBAL AMERICAS INC.,
a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President


CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor
By: /s/ David G. Rice
Name: David G. Rice
Title: Director


CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President


HORIZON GLOBAL COMPANY LLC,
a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President


HORIZON INTERNATIONAL HOLDINGS LLC,
a Delaware limited liability company, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor







--------------------------------------------------------------------------------

 


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President


CEQUENT NEDERLAND HOLDINGS B.V.,
a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor


By: /s/ R.I.L. van Dijk
Name: R.I.L. van Dijk
Title: Director A


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director B


CEQUENT MEXICO HOLDINGS B.V.,
a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor


By: /s/ R.I.L. van Dijk
Name: R.I.L. van Dijk
Title: Director A


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: Director B


CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President


CEQUENT ELECTRICAL PRODUCTS DE     MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor


By: /s/ David G. Rice
Name: David G. Rice
Title: Vice President




AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender


By:/s/ Steve Siravo





--------------------------------------------------------------------------------

 


Name: Steve Siravo
Title: Senior Vice President


BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender


By: /s/ Sylwia Durkiewicz
Name: Sylwia Durkiewicz
Title: Vice President


BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee


By: /s/ Steve Siravo
Name: Steve Siravo
Title: Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender


By: /s/ Peter Shin
Name: Peter Shin
Title: Authorized Signatory


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender


By: /s/ David G. Phillips
Name: David G. Phillips
Title: Senior Vice President, Credit Officer


WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender


By: /s/ Tania Saldanha
Name: Tania Saldanha
Title: Authorized Signatory


BANK OF MONTREAL, as a U.S. Lender, a Canadian Lender and a UK Lender


By: /s/ Stephanie Bach
Name: Stephanie Bach
Title: Vice President





